SUHRHEINRICH, Circuit Judge,
concurring.
I fully concur in the majority’s reasoning. I write separately to respond to the dissent.
The dissent believes that the language of § 1981 is perfectly clear: “according to subsection (c), the rights protected by sub*430section (a), ie., the rights ‘to make and enforce contracts, to sue, be parties, give evidence, and to the full and equal benefit of all laws and proceedings for the security of persons and property,’ are protected against impairment by private acts of discrimination.” Ante, at 438. The dissent feels that because there is no modifier limiting the word “rights” to only certain clauses in subsection (a), the phrase “rights protected by this section” must mean all enumerated rights in subsection (a).1
However, to read the statute this way requires one to not read the phrase “full and equal benefit of all laws and proceedings” according to its ordinary and common meaning. As the dictionary definition establishes, implicit in the concept of “law” is state action: “a binding custom or practice of a community: a rule or mode of conduct or action that is prescribed or formally recognized as binding by a supreme controlling authority or is made obligatory by a sanction (as an edict, decree, rescript, order, ordinance, statute, resolution, rule, judicial decision, or usage) made, recognized, or enforced by the controlling authority.” WEBSTER’S THIRD INTERNATIONAL DICTIONARY 1278 (1986). This perception of the term “law” would have been shared by members of the Thirty-ninth Congress:
Law:
1. A rule, particularly an established or permanent rule, prescribed by the *431supreme power of a state to its subjects, for regulating their actions, particularly their social actions. Laws are imperative or mandatory, commanding what shall be done; prohibitory, restraining from what is to be forborne; or permissive, declaring what may be done with- • out incurring a penalty.
Noah Webster, AN AMERICAN DICTIONARY OF THE ENGLISH LANGUAGE at 651 (rev. & enlarged, Springfield, Mass., George & Charles Merriam 1864). And it is to the dictionary that we look in determining the plain meaning of a word. See, e.g., Williams v. Taylor, 529 U.S. 420, 120 S.Ct. 1479, 1488, 146 L.Ed.2d 435 (2000) (employing dictionary definitions to ascertain the ordinary, commonsense meaning of words in statute); United States v. Johnson, 529 U.S. 53, 120 S.Ct. 1114, 146 L.Ed.2d 39 (2000) (same).
Only the state can prescribe laws, and only the state can deprive an individual of the benefit of those laws.2 As the Third Circuit observed, and as the majority noted:
The state, not the individual, is the sole source of law, and it is only the state acting through its agents, not the private individual, which is capable of denying to blacks the full and equal benefit of the law. Thus, while private discrimination may be implicated by the contract clause of section 1981, the concept of state action is implicit in the equal benefit clause.
Mahone v. Waddle, 564 F.2d 1018, 1029 (3d Cir.1977).3
Ironically, the dissent omits reference to the third clause in subsection (a): the like punishment clause, which provides that “[a]ll persons ... shall be subject to like punishment, pains, penalties, taxes, license, and exactions.” No one can seriously argue that an individual can subject another individual to unequal punishment or taxes. As Mahone remarked: “Only the state imposes or requires ‘taxes, licenses, and exactions’ and the maxim noscitur a sociis suggests that the ‘punishment, pains [and] penalties’ to which the clause refers are those imposed by the state.” Id. Yet, to accept the dissent’s argument, one must agree that the like punishment clause applies to private conduct as well.
The dissent responds to this argument with the following remark: “In our experience, it is the state that usually imposes punishment, etc. upon its citizens. Such was not the case, however, when the Act of 1866, the precursor to § 1981, was passed.” Ante, at 438 n. 1. In addition to being a highly selective interpretation of history, see, e.g., Barry Sullivan, Historical Reconstruction, Reconstruction History, and the Proper Scope of Section 1981, 98 Yale L.J. 541, 549 (1989) (“The Black Codes enacted by the Southern states under Presidential Reconstruction, as well as widespread acts of private discrimination and violence against Freedmen, convinced *432Republican leaders that legislative action was needed.”)4; Barry L. Refsin, The Lost Clauses of Section 1981: A Source of Greater Protection After Patterson v. McLean Credit Union, 138 U. Pa. L.Rev. 1209, 1217 (1990) (noting that the 1866 Act “was proposed and finally adopted against [a] background of restrictive laws, [and] private discrimination, and violence” (emphasis added)), the dissent’s remark ignores the common understanding of these terms at the time the 1866 Act was passed. The following definitions are found in the 1864 edition of Noah Webster’s AMERICAN DICTIONARY OF THE ENGLISH LANGUAGE, supra:
Punishment:
n. Any pain or suffering inflicted on a person for a crime or offense, by the authority to which the offender is subject, either by the constitution of God or of civil society. The punishment of the faults and offenses of children, by the parent, is by virtue of the right of government with which the parent is invested by God himself. This species of punishment is chastisement or correction. The punishment of crimes against the laws is inflicted by the supreme power of the state, in virtue of the right of government vested in the prince or legislature. The right of punishment belongs only to persons clothed with authority. Pain, loss, or evil, willfully inflicted on another, for his crimes or offenses, by a private, unauthorized person, is revenge, rather than punishment.
at 889.
Penalty:
1. The suffering in person or property which is annexed by law or judicial decision to the commission of a crime, offense, or trespass, as a punishment. A fine is a pecuniary penalty. The usual penalties inflicted on the person are whipping, cropping, branding, imprisonment, hard labor, transportation, or death.
at 810.
Pain:
(n.) 1. An uneasy sensation in animal bodies, of any degree from slight uneasiness to extreme distress or torture, proceeding from pressure, tension, or spasm, separation of parts by violence, or any derangement of functions. This violent pressure or stretching of a limb gives pain; inflammation produces pain; wounds, bruises, and incisions give pain.
6. Penalty; punishment suffered or denounced; suffering or evil inflicted as punishment for a crime, or annexed to the commission of a crime.
at 790.
In short, there is little support for the dissent’s semantical argument.5
*433The only way the dissent’s argument works is if one strips the language of the second and third subclauses of subsection (a) of their plain meaning. This approach violates another equally fundamental canon of statutory construction: “the words of a statute must be read in their context and with a view to their place in the overall statutory scheme.” FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 133, 120 S.Ct. 1291, 146 L.Ed.2d 121 (2000). Furthermore, a statute is to be read in its entirety, see Ratzlaf v. United States, 510 U.S. 135, 140, 114 S.Ct. 655, 126 L.Ed.2d 615 (1994), so as to avoid an absurd construction of a statutory provision. See New York Life Ins. Co. v. United States, 190 F.3d 1372, 1382 (Fed.Cir.1999). The dissent’s reading of the statute produces an absurd result because a private individual simply cannot deprive another of the equal benefit of the laws or subject another to any punishment or tax.
The legislative history behind subsection (c) does not help the dissent either. I agree with the dissent that the legislative history to the 1991 Amendment is not lengthy. But that is perhaps because Congress had a single-minded purpose:
This section amends 42 U.S.C. § 1981 (commonly referred to as “Section 1981”) to overturn Patterson v. McLean Credit Union and to codify Runyon v. McCrary, 427 U.S. 160, 96 S.Ct. 2586, 49 L.Ed.2d 415 (1976).
Subsection (c) Prohibiting discrimination in private contracting. — This subsection is intended to codify Runyon v. McCrary. In Runyon, the Court held that Section 1981 prohibited intentional racial discrimination in private, as well as public, contracting. The Committee intends to prohibit racial discrimination in all contracts, both public and private.
H.R.Rep. No. 102-40(11), at 37 (1991), U.S. Code Cong. & Admin. News at 549, 731 (emphasis added).
Congress’s intent in enacting subsection (c) could not have been any clearer: it intended to prohibit racial discrimination “in all contracts,” but only contracts, because that is all it wrote.6 Yet, the dissent thinks that Congress’s failure to explain that the effect of subsection (c) on other rights enumerated in subsection (a) means that “rights” must mean that subsection (a) refers to the right to full and equal benefit of all laws and proceedings, like punishment, as well as the right to make and enforce contracts. However, Congress does not need to state the obvious. That is, Congress did not need to explain that the equal benefit and like punishment clauses of subsection (a) do not apply to private conduct because they logically cannot.
The dissent also derives support from § 1981’s “constitutional legacy.” Ante, at 441. The dissent has a tough row to hoe here. As the dissent acknowledges, § 1981 emanates not only from the Thirteenth Amendment, but also the Fourteenth *434Amendment.7 As the dissent also acknowledges, §§ 1981 and 1982 were responding to discriminatory state action, ie., the Black Codes, see Gen. Bldg. Contractors Ass’n v. Penn., 458 U.S. 375, 386, 102 S.Ct. 3141, 73 L.Ed.2d 835 (1982) (“The principal object of the legislation was to eradicate the Black Codes, laws enacted by Southern legislatures imposing a range of civil disabilities on freedmen”), as well as discriminatory private conduct, ie., mistreatment of Blacks by private individuals, see id. at 387, 102 S.Ct. 3141 (“Of course, this Court has found in the legislative history of the 1866 Act evidence that Congress sought to accomplish more than the destruction of state-imposed civil disabilities and discriminatory punishments.”). This explains why the two statutes address such varied concerns, some of which deal with private conduct like contracts and property rights, and some of which deal with state action, like protection of laws and proceedings and punishments and penalties.
Notwithstanding these rather clear pronouncements by the Supreme Court, the dissent asserts that:
In our experience, it is the state that usually imposes punishment, etc. upon its citizens. Such was not the case, however, when the Act of 1866, the precursor to § 1981, was passed. At that time, Congress was especially concerned with prohibiting those incidents of private, racially motivated violence — the punishment, pains, or penalties — which were commonplace in the South.
As my discussion, infra, of the history surrounding the passage of the 1866 Act reveals, the statute’s original phrasing, which included the language “punishment, pains, or penalties,” was directed to private conduct.
Ante, at 438 n. 1.
Although she quotes from it, Judge Moore has not provided the Supreme Court’s entire explanation of the history of § 1981 in General Building Contractors:
[W]e must be mindful of the “events and passions of the time” in which the law was forged. United States v. Price, 383 U.S. 787, 803, 86 S.Ct. 1152, 16 L.Ed.2d 267 (1966). The Civil War had ended in April 1865. The First Session of the Thirty-ninth Congress met on December 4, 1865, some six months after the preceding Congress had sent to the States the Thirteenth Amendment and just two weeks before the Secretary of State certified the Amendment’s ratification. On January 5, 1866, Senator Trumbull introduced the bill that would become the 1866 Act.
*435The principal object of the legislation was to eradicate the Black Codes, laws enacted by Southern legislatures imposing a range of civil disabilities onfreed-men. Most of these laws embodied express racial classifications and although others, such as those penalizing vagrancy, were facially neutral, Congress plainly perceived all of them as consciously conceived methods of resurrecting the incidents of slavery. Senator Trumbull summarized the paramount aims of his bill:
“Since the abolition of slavery the Legislatures which have assembled in the insurrectionary States have passed new laws relating to the freedmen, and in nearly all the States they have discriminated against them. They deny them certain rights, subject them to severe penalties, and still impose upon them the very restrictions which were imposed upon them in consequence [of] the existence of slavery, and before it was abolished. The purpose of the bill under consideration is to destroy all these discriminations, and to carry into effect the [Thirteenth] amendment.” Cong. Globe, 39th Cong, 1st Sess, 474 (1866).
Of course, this Court has found in the legislative history of the 1866 Act evidence that Congress sought to accomplish more than the destruction of state-imposed civil disabilities and punishments. We have held that both § 1981 and § 1982, “prohibit all racial discrimination, whether or not under color of law, with respect to the rights enumerated therein.” Jones v. Alfred H. Mayer Co., 392 U.S., at 436, 88 S.Ct. 2186....
Gen. Bldg. Contractors, 458 U.S. at 386-87, 102 S.Ct. 3141 (emphases added; footnotes omitted). In light of the United States Supreme Court’s interpretation of the legislative history of § 1981, the dissent’s position is untenable.
Equally invalid is the rationalization that the equal benefit and like punishment clauses of § 1981(a) apply to private conduct because the 1866 Act rested only on the Thirteenth Amendment and was enacted before the Fourteenth Amendment was formally proposed. All this proves is that the Thirteenth Amendment was the source of Congress’s authority for doing what it set out to do in the 1866 Act. See U.S. Const, amend. XIII, § 2; The Civil Rights Cases, 109 U.S. 3, 30, 3 S.Ct. 18, 27 L.Ed. 835 (1883) (noting that the Thirteenth Amendment authorized Congress to enact legislation abolishing the “badges and incidents of slavery”). Furthermore, the current statute has a shared history in the Thirteenth and Fourteenth Amendments. The 1866 Act was reenacted in 1870, pursuant to the Fourteenth Amendment. See Gen. Bldg. Contractors, 458 U.S. at 386,102 S.Ct. 3141 (“[a]lthough the 1866 Act rested only on the Thirteenth Amendment ... and, indeed, was enacted before the Fourteenth Amendment was formally proposed, ... the 1870 Act was passed pursuant to the Fourteenth, and changes in wording may have reflected the language of the Fourteenth Amendment” (internal quotation marks omitted)).
The dissent also cobbles together select passages from Jones v. Alfred H. Mayer Co., 392 U.S. 409, 88 S.Ct. 2186, 20 L.Ed.2d 1189 (1968), and Runyon v. McCrary, 427 U.S. 160, 96 S.Ct. 2586, 49 L.Ed.2d 415 (1976). The dissent’s analysis works only if these quotations are divorced from their historical and immediate context. Although early interpretations of the 1866 Act took a broad view of the protections provided by the statute, see, e.g., United States v. Rhodes, 27 F.Cas. 785 (C.C.D.Ky.1866) (No. 16, 151) (Supreme Court Justice Swayne, sitting by designa*436tion on Kentucky Circuit Court, upholding the constitutionality of the Civil Rights Act of 1866, interpreting the Thirteenth Amendment as conferring upon all Americans, not just former slaves, the status and rights of citizenship); In re Turner, 24 F.Cas. 337 (C.C.D.Md.1867) (No. 14,2470) (holding that a black child apprenticeship to her former owner after slavery was declared illegal in Maryland violated the full and equal benefit clause of the 1866 Act); United States v. Cruikshank, 25 F.Cas. 707 (C.C.D.La.1874) (No. 14, 897), aff'd, 92 U.S. 542, 23 L.Ed. 588 (1875) (Justice Bradley, stating in dictum that the 1866 Act was an example of Congress’s power to “give full effect” to the Thirteenth Amendment’s “bestowment of liberty”); see generally Comment, Sondra Hemeryck, ed., Cassandra Butts, et al, Reconstruction, Deconstruction and Legislative Response: The 1988 Supreme Court Term and the Civil Rights Act of 1990, 25 Harv. C.R.-C.L. L.Rev. 475, 476-86 (1990); The Lost Causes of Section 1981, 138 U. Pa. L.Rev. at 1218-19, this perception faded as the Supreme Court limited Congress’s authority under the Thirteenth and Fourteenth Amendments to regulate private behavior. See Erwin Chemerinsky, Constitutional Law § 3.6 at 213 (3d ed.1997); Reconstruction, Deconstruction and Legislative Response, 25 Harv. C.R.-C.L. L.Rev. at 486-92; The Lost Causes of Section 1981, 138 U. Pa. L.Rev. at 1218-19.
In the landmark Civil Rights Cases, 109 U.S. 3, 3 S.Ct. 18, 27 L.Ed. 835 (1883), the Supreme Court held that, under the Thirteenth Amendment, Congress’s power was limited to banning slavery and could not be used to eliminate discrimination. Id. The Court also held that the Fourteenth Amendment only applies to government action and could not be a source for Congress to regulate private behavior. Id; see also The Slaughter-House Cases, 83 U.S. (16 Wall.) 36, 21 L.Ed. 394 (1873) (stating that the purpose of the Thirteenth and Fourteenth Amendments was solely to protect former slaves). This view persisted for nearly a century. See Chemerin-sky, § 3.6.1; see also Hodges v. United States, 203 U.S. 1, 19, 27 S.Ct. 6, 51 L.Ed. 65 (1906) (holding that § 1981 did not authorize a cause of action for conspiracy by whites to prevent blacks from working in a sawmill because “it was not the intent of the [Thirteenth] Amendment to denounce every act done to an individual that was wrong if done to a free man and yet justified in a condition of slavery”).
Against this legal landscape, the Supreme Court was asked to decide whether § 1982 reached acts of private parties in the seminal case of Jones v. Alfred H. Mayer Co., supra. There a private real estate developer refused to sell or lease land or housing to African Americans. The issue in the Jones case was framed as whether “purely private discrimination, unaided by any action on the part of the government, would violate § 1982 if its effect were to deny a citizen the right to rent or buy property solely because of his race or color.” Id. at 419, 88 S.Ct. 2186 (emphasis added).
The respondents in Jones argued that “the only evil Congress sought to eliminate was that of racially discriminatory laws in the former Confederate States [i.e. the Black Codes].” Id. at 426, 88 S.Ct. 2186. However, a majority of the Court found that the Thirty-ninth Congress intended to secure the right to purchase and lease property against interference from any source whatever, “whether governmental or private.” 392 U.S. at 424, 88 S.Ct. 2186. The Court held “that § 1982 bars all racial discrimination, private as well as public, in the sale or rental of property, and that the statute, thus, construed, is a valid exercise of the power of Congress to enforce the *437Thirteenth Amendment.” Id. at 413, 88 S.Ct. 2186. The Court also overruled Hodges’ holding that the Thirteenth Amendment was intended to prohibit only slavery. Id. at 441-43 n. 78, 88 S.Ct. 2186.
Thus, the central issue in Jones was whether § 1982 could be applied to private discrimination at all, because the Supreme Court had, up to that time, limited civil rights enforcement to eliminating slavery and to discriminatory state action. Further, the conduct at issue in § 1982, the sale or leasing of property, is the type of behavior in which both state and private actors are capable of engaging. Indeed, as the Supreme Court observed, the right to purchase and lease property “can be impaired as effectively by ‘those who place property on the market’ as by the State itself.” Id. at 420-21, 88 S.Ct. 2186.
In Runyon, the principal issue was “whether a federal law, namely 42 U.S.C. § 1981, prohibits private schools from excluding qualified children solely because they are Negroes.” Id. at 163, 96 S.Ct. 2586. The Runyon Court relied on its earlier decision in Jones to hold that the “make and enforce contracts” clause of § 1981 applies to private as well as public contracts. Id. at 170, 96 S.Ct. 2586. The Runyon court emphasized the common heritage of §§ 1981 and 1982. Id. Again, however, the issue before the court, the making and enforcing of a contract, like the sale or lease of property, is the kind of undertaking that private, as well as state actors are capable of performing. Thus, the Runyon Court’s remarks should not be stretched to fit a dissimilar category of conduct.
Finally, the dissent urges a broad interpretation because § 1981 is part of a remedial statute. However, as we have stated in the past, the mere fact that a statute has a broad remedial purpose is not a carte blanche for a court to expand the statute to include protections not described in the statute. Cf. Nixon v. Kent County, 76 F.3d 1381, 1390 (6th Cir.1996) (en banc) (holding that the amendments to the Voting Rights Act did “not ... reflect a broad and boundless ‘trend’ to expand the Act to protect classes not described in the Act, or to protect combinations of classes not described in the Act”).
In short, the dissent’s interpretation must be rejected as a facile attempt at analyzing a complex and multi-faceted statute that seeks to eliminate various forms of private discrimination and various forms of discriminatory state action.

. The dissent also argues that "the limiting language surrounding the 'full and equal benefit' clause ... serves to cabin both the number and nature of claims that may be brought under this clause.” Ante, at 440. In other words, the dissent claims that its interpretation of § 1981 would not have the "absurd result of federalizing tort law” because "the full and equal benefit of all laws and proceedings” is limited to those "for the security of persons and property as is enjoyed by white citizens.” 42 U.S.C. § 1981(a) (emphasis added).
However, one need look no further than the opening pages of Prosser on Torts to understand that the limiting phrase "for the security of persons and property” encompasses tort law:
Included under the head of torts are miscellaneous civil wrongs, ranging from simple, direct interferences with the person, such as assault, battery and false imprisonment, or with property, as in the case of trespass or conversion, up through various forms of negligence, to disturbances of intangible interests, such as those in good reputation, or commercial or social advantage. ... [I]t is not easy to discover any general principle upon which they may all be based, unless it is the obvious one that injuries are to be compensated, and antisocial behavior is to be discouraged.
There remains a body of law whch [sic] is directed toward the compensation of individuals, rather than the public, for losses which they have suffered within the scope of their legally recognized interests generally, rather than one interest only, where the law considers that compensation is required. This is the law of torts.
The law of torts, then, is concerned with the allocations of losses arising out of human activities; and since they cover a wide scope, so does this branch of law. Arising out of the various and ever-increasing clashes of the activities of persons living in a common society, carrying on business in competition with fellow members of that society, owning property which may in any of a thousand ways affect the persons of property of others — in short, doing all the things that constitute modern living — there must of necessity be losses, or injuries of many kinds sustained as a result of the activities of others. The purpose of the law of torts is to adjust these losses, and to afford compensation for injuries sustained by one person as the result of the conduct of another.
Prosser & Keeton on Torts, § 1, p. 3-6 (5th ed.1984).
In short, under the dissent's interpretation, the equal benefit clause could be applied to every garden-variety state tort claim with a racial component. If this is not federalization of tort law, I do not know what is.


. By contrast, an individual violates laws. An individual may cause injury to another in the process of violating a law, but this cannot rightly be viewed as a deprivation of “the full and equal benefit of all law and proceedings for the security of persons and property.'' That is because a private actor does not give protections under the law, and therefore cannot take them away. Private injury can be redressed by law, however.


. The dissent finds significance in the fact that “neither the Supreme Court nor this court has ever limited the application of subsection (c) to the 'malte and enforce contracts’ clause in subsection (a).” Ante, at 439. True. Also true is the fact that neither this Court nor the Supreme Court has ever been presented with the question of whether the equal benefit or like punishment clause covers private conduct. As the dissent well knows, federal courts are not at leisure to comment on issues not properly before them.


. The dissent relies on a phrase in a congressional report before the Thirty-ninth Congress describing "a pattern of private violence 'by men who announce their determination to take the law into their own hands.' " Historical Reconstruction, 98 Yale L.J. at 553 (quoting S. EXEC. DOC. No. 2, 39th Cong., 1st Sess. at 18 (quoting report of Brigadier General Fessenden)). The dissent maintains that this colloquialism supports the argument that the terms "punishment, pains, and penalties," as used in a section in the United States Code, means something other than the dictionary definitions of those terms. I do not think such a figure of speech should carry more weight than the dictionary definitions in matters of statutory interpretation.


. Furthermore, the argument strains the limits of common sense. As one treatise has observed: "Whether this clause of section 1981 is limited to state action, it is virtually inevitable that any claim based upon like punishment, pains, penalties, taxes, license, and exactions of every kind,’ will involve a governmental entity....” Cook & Sobieski, 2 CIVIL RIGHTS ACTIONS, 115.03(D) (Matthew Bender & Co.2001).


. This amendment was in direct response to the Supreme Court's opinion in Patterson v. McLean Credit Union, 491 U.S. 164, 109 S.Ct. 2363, 105 L.Ed.2d 132 (1989). Patterson held that § 1981 prohibited discrimination only in the making and enforcement of contracts, and did not extend to problems arising from conditions of continuing employment. In the Civil Rights Act of 1991, Congress explicitly reversed this aspect of Patterson by adding subsection (b) to § 1981, which states that "the term 'make and enforce contracts' includes the making, performance, modification, and termination of contracts, and the enjoyment of all benefits, privileges, terms, and conditions of the contractual relationship.”


. In General Bldg. Contractors Ass’n v. Penn., 458 U.S. 375, 102 S.Ct. 3141, 73 L.Ed.2d 835 (1982), the Court explained:
[T]he origins of the law can be traced to both the Civil Rights Act of 1866 and the Enforcement Act of 1870. Both of these laws, in turn, were legislative cousins of the Fourteenth Amendment. The 1866 Act represented Congress’ first attempt to ensure equal rights for the freedmen following the formal abolition of slavery effected by the Thirteenth Amendment. As such, it constituted an initial blueprint of the Fourteenth Amendment, which Congress proposed in part as a means of "incorporating] the guaranties of the Civil Rights Act in the organic law of the land.” Hurd v. Hodge, 334 U.S., at 32, 68 S.Ct. 847.... The 1870 Act, which contained the language that now appears in § 1981, was enacted as a means of enforcing the recently ratified Fourteenth Amendment. In light of the close connection between these Acts and the Amendment, it would be incongruous to construe the principal object of their successor, § 1981, in a manner markedly different than that of the Amendment itself.
Id. at 389-90, 102 S.Ct. 3141 (footnotes omitted).